Citation Nr: 1717356	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  15-13 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance and/or at the housebound rate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel





INTRODUCTION

The Veteran served honorably in the Philippine Guerilla and Regular Philippine Army Service from May 1945 to February 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT


1. Since May 30, 2013, the Veteran has a single disability rated as 100 percent disabling but does not have an additional service-connected disability or disabilities independently rated as 60 percent disabling.

2. The Veteran has not been permanently or substantially confined to his home as a result of his service-connected disability, nor unable to protect himself from the hazards and dangers incident to his daily environment due to his service-connected disability or to perform self-care activities without the aid and assistance of another.



CONCLUSION OF LAW

The criteria for entitlement to SMC based on the need for aid and attendance or at the housebound rate have not been met. 38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
Analysis

SMC is payable when a Veteran has a single service-connected disability rated as 100 percent and either (a) has additional service-connected disability or disabilities independently rated as 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems or (b) is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i). The "housebound" requirement is met when a Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime. 

A factual need for aid and attendance will be accorded consideration by the following criteria: (1) inability of claimant to dress or undress self, or to keep self ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; (3) inability of claimant to feed self through loss of coordination of upper extremities or through extreme weakness; (4) inability to attend to the wants of nature; or (5) incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. See 38 C.F.R. § 3.352(a).

In this case, the Veteran's service-connected bilateral hearing loss has been rated as 100 percent disabling since May 30, 2013, which is the maximum schedular rating available. Service connection is not in effect for any other disability. Therefore, the Veteran does not have an additional service-connected disability or disabilities independently rated as 60 percent separate and distinct from the 100 percent service-connected bilateral hearing loss. 

As a result, the Board next considers whether the Veteran has been permanently or substantially confined to his home as a result of his service-connected disability to warrant SMC at the housebound rate or whether the Veteran has been so helpless to warrant SMC based on the need for aid and attendance.

In February 2014, the Veteran requested the benefit of SMC based on aid and attendance and/or at the housebound rate. He cited to his 100 percent rating for bilateral hearing loss and stated that he was suffering gravely.

The Veteran was afforded an examination in August 2014. The examiner noted that the Veteran was diagnosed with bilateral hearing loss in November 2013. The examiner reported that the Veteran could hardly understand spoken words, even in close proximity to others and that he was not using hearing aids. The examiner also reported that the Veteran gave incoherent responses to questions asked. The examiner commented that the Veteran was significantly impaired by a number of nonservice-connected disabilities, including an old fracture of the right femur, senile dementia, hypertension, and vision problems. The examiner stated that as a result of the Veteran's service-connected bilateral hearing loss, he needs someone to be with him to protect him from daily hazards and dangers. The examiner also remarked that the Veteran's other, nonservice-connected disabilities caused mild to severe restriction in his ability to perform activities of daily living.

In September 2014, the Veteran submitted a statement claiming that his hearing loss confined him to the house and he could no longer hear anything. 

In a November 2014 rating decision, VA determined that the Veteran was unable to manage his financial affairs due to senile dementia and a determination of incompetency was found.

The Board acknowledges that the Veteran has provided several VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, in support of his claim. It is unclear to the Board whether these were filled out by VA medical personnel or by the Veteran's private providers. These documents suggest that the Veteran's movement and ability to leave the house are severely restricted by various conditions such as fatigue, old age, senility, and weak lower extremities. However and most importantly, none of these documents list the Veteran's service-connected hearing loss as a contributing cause to his claimed housebound status or need for regular aid and attendance.

The Board has considered the Veteran's reported symptomatology related to his service-connected bilateral hearing loss and its effect on his reported need for SMC pursuant to seeking VA compensation benefits. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). Nevertheless, his statements do not rise to a level of competency to identify the specific level of impairment required to establish SMC. In this case, such competent evidence has been provided in the medical evidence of record. As such, the Board finds these records to be more probative than the Veteran's subjective statements. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

After a review of the pertinent evidence discussed above, the Board finds that the Veteran has not been permanently or substantially confined to his home or bed nor has been so helpless as to need regular aid and attendance as a result of his service-connected bilateral hearing loss disability. While acknowledging the August 2014 VA examiner's conclusion that the Veteran needs someone to be with him to protect him from daily hazards and dangers, the Veteran's overall service-connected disability picture does not show that he requires such assistance. In fact, it appears that the Veteran's mild to severe functional impairment is brought about by nonservice-connected factors such as an old fracture of the right femur, senile dementia, hypertension, and vision problems. 

Thus, the Veteran's functional impairment is brought about by nonservice-connected factors. Likewise, the Veteran is not shown to be housebound solely due to his service-connected bilateral sensorineural hearing loss. In view of the above, there is no basis for aid and attendance or housebound benefits to be established. For the above reasons, the Veteran's claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C.A. § 5107.

ORDER

Special monthly compensation based on the need for aid and attendance and/or at the housebound rate is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


